Title: To John Adams from C. W. F. Dumas, 30 March 1781
From: Dumas, Charles William Frederic
To: Adams, John


Copie de Ma Lettre a notre Ami



 
  "Lahaie 30 Mars 1782
 
 “Selon vos desirs, Monsieur, je vous rends compte de ce qui s’est passé il y a un moment. On m’a reçu très poliment, et tout s’est passé de-même. On m’a prié affectueusement de faire la notification, comme un service que je rendrois. J’ai témoigné le grand regret que j’avois, de ne pouvoir, faute de qualification requise pour le cas, exécuter une commission si peu pénible, et même si agréable, moi qui ne plaindrois aucune peine pour des services plus difficiles; mais que la démarche étant un honneur que L. N. et G. P. vouloient faire au caractere, j’étois un canal impropre pour faire parvenir cet honneur autrement que par une Lettre cachetée de Ministre à Ministre, que j’offrois de porter moi-même. On m’a fait entendre alors, que cela n’étoit pas nécessaire, et qu’on se serviroit peut-être de la voie de la Poste. On m’a demandé l’Adresse (que j’ai portée ensuite au Sécrétaire en un Billet en ces termes M . . . demeure au Keyzersgragt près du Spiegelstraet à Amsterdam). J’ai raconté alors historiquement, que la Copie de la Rn Fsonne avoit été remise en mains propres, de la part et par ordre de qui il appartenoit, en une Lettre cachetée, à laquelle je savois que M . . . avoit fait une réponse, qui avoit été fort goûtee en Frise. Nous avons ensuite parlé de nouvelles courantes, entre autres du bruit d’une prétendue pacification entre la Gr. Br. et l’Amérique; sur quoi j’ai dit, que je savois de science certaine, que la Pacification ne pouvoit se faire qu’en Europe, et notamment de la part des Etats-Unis par cinq Plenipo:, dont M . . . étoit le premier en date; que ceux près des Cours de V— et de M— en étoient; que rien ne se concluroit que du su, consentement et concert de ces Cours, et vraisemblablement aussi de cette Rep., si elle ne perdoit pas du temps pour serrer le noeud d’une amitié cordiale; que je savois enfin, que quand la Gr. Br. enverroit la Commission la plus solennelle en Amérique, elle seroit renvoyée delà en Europe, pour y traiter avec les Plenipo: susdits à un Congrès de paix génerale.”



 

Monsieur
Lah 30 Mars 82

Hier au soir Mr. le Gr Pe. m’envoya encore son Secretaire, pour me prier de passer chez lui ce matin à 10 1/2 h. et vous venez de voir ce qui s’est passé en conséquence. Mr. l’Ambr., qui a vu ce que des­sus l’approuve. J’espere que ma conduite aura votre approbation aussi. Rien ne presse à présent pour que vous veniez ici: au contraire, je compte d’avoir l’honneur de vous voir chez vous Lundi au soir. Ce voyage est concerté entre Mr. l’Ambr., notre ami et moi. pour une très bonne oeuvre de votre part, dont je ne puis vous faire l’ouverture que de bouche. J’irai Lundi à une heure par le Chariot de poste. Si votre Cocher pouvoit se trouver à l’endroit et à l’heure où le chariot de poste qui part de Lahaie Lundi prochain à 1. h. après midi arrive, je serois plus vite rendu chez vous, et nous pourrions tout de suite parler de choses pour le lendemain. Je suis avec respect, Monsieur, V. t. h. & t. o. serviteur

Dumas

